DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al. (2015/0027739) using 10,272,274 for reference, in view of Pigeon (2015/0034341)
Regarding claim 1, Multer et al shows a fire protection system, comprising: a plurality of parallel fluid supply pipes (116, fig 12) disposed beneath a ceiling of a storage occupancy (fig 5), the storage occupancy having a ceiling above the floor with a storage arrangement (102) between the ceiling and the floor (fig 5); and a plurality of fluid distribution devices (146) coupled to the fluid supply pipes to define four fluid distribution devices in a rectangular arrangement above the floor (fig 12) to define a 
But fails to disclose an overlap spray pattern. 
However, Pigeon teaches a similar sprinkler system and states the sprinklers must have an overlapping spray pattern ([0073]) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the sprinklers have overlapping spray patterns as taught by Pigeon in order to keep the coverage area of each sprinkler consistent [0073].
The examiner notes that since the fire protection system of Multer et al. as modified above has all the same structure as the claimed structure, it will be capable of generating the same spray pattern as the claimed structure.
Multer et al. as modified above is fully capable of generating a spray pattern that overlap one another to define a rectangular area of fluid distribution 2.5 ft. below the fluid distribution devices, the rectangular area having a first pair of edges extending parallel to the fluid supply pipes and a second pair of edge extending perpendicular to the first edge, the four fluid distribution devices being axially aligned above a corner of the rectangular area, the fluid distribution area being defined by a grid of one square foot areas totaling an area of no more than 12 ft. x 8 ft., the rectangular area of fluid distribution having a total fluid density of at least 60 gpm/sq. ft., the rectangular area 
Regarding claim 3,  the plurality of fluid distribution devices define six to twelve design sprinklers (fig 3) having a sprinkler-to-sprinkler spacing of ranging from 8 ft. x 8 ft. to 12 ft. x 12 ft. (Table 1, celling level spacing) each sprinkler having a minimum operating pressure of 10 psi (table 1 psig of 50) to generate a minimum fluid density of 0.55 gpm/sq. ft. (table 1, discharge density) over an area beneath the design sprinklers covered by the design sprinklers.  




Claims 5 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al. (2015/0027739) using 10,272,274 for references as modified by Pigeon (2015/0034341) above, further in view of Griffith (2,165,477)
Regarding claim -2- 4844-8953-0571.1Atty. Dkt. No. F-WR-00180 (118651-0312)5, Multer et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that each fluid distribution device includes a sprinkler frame and a deflector, the sprinkler frame having a body defining an inlet, an outlet with an internal passageway axially extending between the inlet and the outlet along a sprinkler axis, the sprinkler frame including a mount spaced axially spaced from the outlet; the deflector disposed about the mount and centered along a central axis with an internal deflecting surface opposed to the outlet and circumscribed about the sprinkler axis, the internal deflecting surface having a central region, a peripheral region and an arcuate annulus region between the central region and the peripheral region, the central region being a planar surface disposed perpendicular to 
However, Griffith shows a sprinkler that has a sprinkler frame (6) and a deflector (13), the sprinkler frame having a body (6) defining an inlet (bottom), an outlet with an internal passageway axially extending between the inlet and the outlet along a sprinkler axis (fig 2), the sprinkler frame including a mount (12) spaced axially spaced from the outlet; the deflector disposed about the mount and centered along a central axis with an internal deflecting surface opposed to the outlet and circumscribed about the sprinkler axis (fig 1, 2), the internal deflecting surface having a central region, a peripheral region and an arcuate annulus region between the central region and the peripheral region (fig 2), the central region being a planar surface disposed perpendicular to the sprinkler axis, the peripheral region having a plurality of spaced apart planar surfaces each angled outwardly with respect to the sprinkler axis to define a maximum diameter of the deflector circumscribed about the sprinkler axis (fig 1, 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the fluid distribution devices of Multer et al,. with the sprinklers of Griffith, in order to have a sprinkler with a resilient strut, as taught by Griffith (page 1 line11)
Regarding claim 9,  Multer as modified above shows all aspects of the applicant’s invention as in claims 1 and 14, including an arcuate annulus region of the deflector is defined by a constant radius curvature having a center of curvature, but fails to disclose that the center of curvature is disposed axially between the inlet and the outlet 
It would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to make the center of curvature is disposed axially between the inlet and the outlet of the body and which circumscribes the sprinkler axis at a radius ranging from of 0.03 to 0.05 inch from the sprinkler axis, the radius of curvature ranging from 1.5 inch to 1.75 inch., since it has been held that "where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC syst, Inc,, 725 F.2d 1338, 220 USPQ 777 (fed, CSr. 1984), cert, denied, 469 U.S, 830. 225 SPQ 232 (1984).
In the instant case, the sprinkler of Griffith would operate in the same manor in the center of curvature is disposed axially between the inlet and the outlet of the body and which circumscribes the sprinkler axis at a radius ranging from of 0.03 to 0.05 inch from the sprinkler axis, the radius of curvature ranging from 1,5 inch to 1.75 inch.



Claims 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Multer et al. (2015/0027739) using 10,272,274 for references as modified by Pigeon (2015/0034341) above, further in view of Pounder et al. (5,862,994)

However, Pounder teaches a  sprinkler that has includes a sprinkler frame (12, 28, 30) defining a sprinkler axis and a deflector (22) including a central region and an arcuate annulus region that has a first portion circumscribed about the sprinkler axis to define a first diameter and a second portion circumscribed about the sprinkler axis to define a second diameter greater than the first diameter (fig 1, 6-8), a ratio of the second diameter (OC=.92)-to-the first diameter (OS=2.1) that ranges from 2:1 to 3.5:1 (OS/OC = 2.28, the central region and the maximum diameter being axially spaced apart to define a maximum depth of the deflector (DR=.2), a ratio of the second diameter-to-maximum deflector depth ranging from 3:1 to 6:1 OC/DR=4.6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the fluid distribution devices of Multer et al with the sprinklers of Pounder et al. in order to create a specific spray pattern as taught by Pounder et al. 

Regarding claim 11, the above combination shows  each fluid distribution device includes a sprinkler frame defining a sprinkler axis and a deflector including an arcuate annulus region and a peripheral region, the peripheral region includes a plurality of tines (40, 46, 47), each tine having a base contiguous with the arcuate annulus portion and a peripheral edge radially spaced outward from the base to define a tine length there between, the peripheral edge  defining a third diameter (fig 1) each tine having a pair of lateral edges spaced apart to define a tine width, the plurality of tines having a common tine width and a common tine length, the tine width ranges from 0.075-0.095 inches (col 9, lines 65-66) and the tine length ranges from 0.1-0.25 inches (the difference between the outer diameter 2.1 and OT 1.84 divided in half is 0.13in), and the tines are spaced apart by an angle of fifteen degrees (fig 4), the third diameter of the deflector diameter is about 2 inches (col 9, line 54, 2.1 is about 2).  
Regarding claim 12, the above combination shows a sprinkler frame and a deflector, the sprinkler frame having a body defining an inlet, an outlet with an internal passageway axially extending between the inlet and the outlet along a sprinkler axis, 
It would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to make the deflector located from the outlet at a distance of about 1.25 inches, since it has been held that “where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patently distinct from the prior art device” Gardner v. TEC syst, Inc., 725 F.2d 1338, 220 USPG 777 (fed. Cir. 1984), cert, denied, 489 U.S. 830. 225 SPG 232 (1984).
In the instant case, the sprinkler of Pounder et al. would operate in the same manor in the deflector was located from the outlet at a distance of about 1.25 inches as it currently does.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/30/2021